DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges receipt of the preliminary amendment on 3/25/2021 in which claims 1, 4, and 7 were amended and claims 3 and 6 were cancelled.
Claims 1, 2, 4, 5, and 7 are pending and presented for examination.
Allowable Subject Matter
Claims 1, 2, 4, 5, and 7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Hikasa et al (US 2017/0222009 and Hikasa hereinafter), discloses a semiconductor device (Fig. 3), comprising: a semiconductor substrate (2; [0046]); and an electrode (comprises 79, 102, 103; [0074]-[0075]) including a plurality of layers laminated on a principal surface (top surface) of the semiconductor substrate, the electrode including: a first metal layer (79; [0074]) in contact with the principal surface of the semiconductor substrate, the first metal layer containing Al; an oxide layer (102; [0074]) formed on a surface of the first metal layer, the oxide layer containing a metal (Al) and oxygen; and a second metal layer (103) formed on a surface of the oxide layer. Hikasa fails to expressly disclose wherein concentrations of the oxygen in the oxide layer are higher than or equal to 8.0 x 1021/cm3 and lower than or equal to 4.0 x 1022/cm3, and concentrations of hydrogen in the oxide laver are higher than or equal to the concentrations of the oxygen in the oxide layer.
As to claim 4: the closest prior art, Hikasa, discloses a method for manufacturing a semiconductor device, the method comprising: preparing a semiconductor substrate (Fig. 2; 2; [0060]); and forming an electrode (Al based layer, Al-based oxide film, and Al-based layer; Figs. 2 and 4A-4C; [0069]) including a plurality of layers laminated on a principal surface (top surface) of the semiconductor substrate, wherein the forming of the electrode includes: forming a first metal layer (Al-based layer; Fig. 2; [0069]) in contact with the principal surface of the semiconductor substrate, the first metal layer containing Al; forming an oxide layer (Al-based oxide film) on a surface of the first metal layer, the oxide layer containing a metal (Al) and oxygen; and forming a second metal layer (Al-based layer) on a surface of the oxide layer. Hikasa fails to expressly disclose wherein the forming of the oxide layer includes: oxidizing the surface of the first metal layer to form a metal oxide film, and etching a surface of the metal oxide film, and concentrations of the oxygen in the oxide layer are higher than or equal to 8.0 x 1021/cm3 and lower than or equal to 4.0 x 1022/cm3. Hikasa discloses that the oxide layer is etched after forming the second metal layer and not before.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813